DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,010,372 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-26, 28-35, 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “transmitting a timestamp request to a trust time server by a computing device in a ledger system, the trust time server being associated with a trust time authority and independent from the ledger system; receiving a trust timestamp and an associated signature for the timestamp request from the trust time server by the computing device; storing the trust timestamp and the associated signature as a record in a series of records stored in the ledger system by the computing device, wherein the record storing the trust timestamp and the associated signature from the trust time server is a new timestamp record in the series of records, and the new timestamp record is stored after a most recent record stored in the series of records when the timestamp request is transmitted and the new timestamp record comprises a hash of the most recent record; obtaining a request for establishing a trust point for a specified record in the series of records stored in the ledger system by the computing device, the trust point indicating that records before the trust point in the series of records are trustworthy; determining whether the specified record is the trust point by determining whether (1) the specified record is trustworthily traceable to another trust point in the series of records, and (2) the specified record is a timestamp record that comprises trust timestamp information from the trust time server by the computing device; in response to determining that the specified record is a timestamp record but not trustworthily traceable to another trust point in the series of records, identifying a second timestamp record adjacent to the specified record in the series of records by the computing device; determining whether the second timestamp record is trustworthily traceable to a preceding trust point before the second timestamp record in the series of records by the computing device; and in response to determining that the second timestamp record is trustworthily traceable to the preceding trust point, marking the second timestamp record to be the trust point in the series of records by the computing device” as recited in independent claims 21, 31 and 40.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 21, 31 and 40 are allowed. 
Dependent claims 22-26, 28-30, 32-35, 37-42 are allowed at least by virtue of their dependency from claims 21, 31 and 40, respectively.
	
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 10, 2021